Filed 5/10/22 In re J.T. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



 In re J.T., a Person Coming Under the Juvenile Court                                          C094266
 Law.

 YOLO COUNTY HEALTH AND HUMAN                                                     (Super. Ct. No. JV2019261)
 SERVICES AGENCY,

                    Plaintiff and Respondent,

           v.

 K.P. et al.,

                    Defendants and Appellants.




         This is the second appeal filed by appellants K.P. (mother) and A.T. (father) after
termination of their parental rights. (Welf. & Inst. Code, § 366.26.)1 In the previous
appeal, this court accepted the parties’ joint application and stipulation for a reversal and
conditionally reversed and remanded for limited proceedings to ensure compliance with




1 Undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.). In this appeal from the
juvenile court’s orders reinstating the orders terminating their parental rights and freeing
the minor for adoption, mother and father again contend the juvenile court and the Yolo
County Health and Human Services Agency (Agency) failed to comply with the
requirements of ICWA. Because mother and father failed to object in the juvenile court
on specific grounds asserted in this appeal, their claims are forfeited. We will affirm the
orders terminating parental rights.
                                      BACKGROUND
       The minor’s half sibling A.E. was removed from mother’s care in 2015 due to
substance abuse by mother and the half sibling’s father. (In re A.E. (Feb. 26, 2018,
C084468 [nonpub. opn.].) The initial orders terminating parental rights as to the minor’s
half sibling were conditionally reversed and remanded for further ICWA compliance
related to mother’s claim of Indian ancestry. (Ibid.)
       The minor in this case, J.T., was previously removed from mother and father’s
care upon his birth in July 2016, during the pendency of his half sibling’s appeal as a
result of mother and father’s substance abuse. (In re A.E., supra, C084468.) At that
time, mother reported she had Blackfeet and/or Cherokee ancestry and father reported he
may have Indian heritage but did not know with what tribe. The Agency completed an
ICWA-030 form and noticed the Blackfeet tribe, the three Cherokee tribes, and the
Bureau of Indian Affairs (BIA). On September 13, 2017, the juvenile court found ICWA
did not apply. Thereafter, on August 15, 2018, the Cherokee Nation2 sent a letter to the
Agency reporting that it had examined the tribal records and neither the minor nor his




2 Although it is sometimes known as the Cherokee Nation of Oklahoma, the tribe’s
letterhead and name in the Federal Register is “Cherokee Nation” and that is the name
used by the Agency and the tribe. (84 Fed.Reg. 20408 (May 9, 2019); 85 Fed.Reg. 24015
(Apr. 30, 2020).)

                                              2
half sibling A.E. were Indian children. In that case, father’s reunification services were
terminated, mother was awarded legal and physical custody of J.T., and dependency
jurisdiction was terminated in November 2018.
       A new section 300 petition was filed on behalf of minor J.T. on August 6, 2019,
again based on mother and father’s ongoing substance abuse and on mother’s loss of
parental rights as to the minor’s half sibling. The minor was detained. The Agency
attached an ICWA-010 form to the petition reflecting that in July 2016, mother had
indicated she may have Blackfeet and/or Cherokee ancestry and father was unsure if he
had Indian ancestry. At the detention hearing, the Agency noted that the juvenile court
had previously, in September 2017, made findings that ICWA did not apply, and
requested that mother and father fill out new ICWA forms. The juvenile court told
mother and father they needed to complete the forms. The juvenile court also asked if
there was “[a]nything new on ICWA?” Mother’s counsel responded “no.” Father’s
counsel did not respond. The juvenile court stated, “This is a non-ICWA child. I want
the documentation though, okay?”
       On August 7, 2019, mother signed an ICWA-020 form denying she had any Indian
ancestry. Father signed a form indicating he “may have Indian ancestry” but did not
name any tribes or bands. The August 7, 2019 orders indicate the juvenile court found
ICWA did not apply.
       Prior to the section 366.26 hearing, county counsel advised the social worker to re-
notice the tribes. The Agency sent ICWA-030 forms containing mother’s familial
information to the Blackfeet, Cherokee, and Apache tribes, as well as the BIA. The
Cherokee Nation responded by e-mail that it had previously determined J.T. was not an
Indian child in 2018 and, without any new information to research, the 2018
determination would remain. All of the remaining tribes either responded that the minor
was not an Indian child or failed to respond. The Agency asked the juvenile court to find
that ICWA did not apply.

                                             3
         On June 24, 2020, the juvenile court addressed ICWA, asking if any counsel had
an objection to the recommendation that it find ICWA did not apply. Mother and father’s
counsel did not object and the juvenile court again found the minor was not an Indian
child.
         The contested section 366.26 hearing took place on July 24, 2020, after which the
juvenile court found ICWA did not apply, terminated parental rights, and freed the minor
for adoption. Mother and father appealed.
         After mother and father’s opening briefs were filed, the parties jointly applied for
a reversal of the orders terminating parental rights and immediate issuance of the
remittitur based upon a joint declaration and stipulation that the Agency and the juvenile
court failed to comply with the inquiry and notice requirements of ICWA. This court
accepted the stipulation of the parties to reverse the orders terminating parental rights and
remanded the case to the juvenile court for further proceedings to address compliance
with the requirements of ICWA. Specifically, this court directed the juvenile court “to
conduct further proceedings limited to the issue of compliance with the provisions of
[ICWA]. If the juvenile court concludes that inquiry and notice has occurred and the
minor is not an Indian child, the orders terminating parental rights shall be reinstated. If,
after proper notice to the tribes, the juvenile court determines [ICWA] applies because
the minor is an Indian child, the juvenile court shall schedule a new hearing pursuant to
Welfare and Institutions Code section 366.26 and proceed in accordance with the Act.”
Remittitur issued on December 4, 2020.
         In response to the stipulation for reversal, the Agency interviewed father and six of
the paternal relatives and family friends. Vicky T., the mother of father’s older children,
reported that father’s biological mother had died when she was 40 years old and that
father was raised by his stepmother. Vicky T. completed DNA research on the children
she shared with father and learned, through Ancestry, that the paternal grandmother



                                               4
might have Cherokee Nation ancestry. Vicky T. provided the Agency with the name of
the paternal grandmother, her date of birth, and her approximate date of death.
      The paternal aunt also reported that, as a child, her family traveled through
Bakersfield and she and her siblings were warned not to go to the window at night
because the people from the Tehachapi tribe would come down from the mountain and
speak to the maternal great-grandfather. The aunt agreed to speak to some older relatives
about possible Indian ancestry.
      The Agency’s social worker completed a new ICWA-030 form containing the new
information about father’s family members. Having determined the Tehachapi tribe is
not a federally recognized tribe, the Agency served the notice on the Tejon tribe because
their ancestral homeland included the Tehachapi mountains. The Agency also served the
form on the Cherokee Nation and the BIA.
      At the January 21, 2021 post-remand hearing, father’s counsel reported that
father’s biological great-grandfather was a member of the Tehachapi tribe, which is
associated with the Tejon tribe, and that father would provide the information he gathered
to the social worker. The Agency requested, and the juvenile court agreed, to have father
provide that information on the record. Father provided the name of his grandmother and
great-grandfather, both deceased, and promised to provide birth dates to the social
worker. The juvenile court ordered father to provide the birth dates within three days and
the matter was continued to March 18, 2021.
      In an updated report, the Agency reported the Tejon tribe had responded on
February 3, 2021, that neither father nor the minor were members of the tribe. That same
day, the Agency served updated notice on the Tejon tribe with the newly acquired
information about father’s grandmother and great-grandfather, but no additional response
was received. The Agency also provided the newly acquired information about father’s
grandmother and great-grandfather to the Cherokee Nation via e-mail. The Cherokee
Nation replied via e-mail that neither the parents nor the minor were members and the

                                            5
minor is not an Indian child in relation to the Cherokee Nation, but the tribe had not sent
an “official notification” of such. Via a series of exchanges, the social worker was
informed an official response would be generated once the notice was fully researched
and processed. The juvenile court continued the matter to April 29, 2021, so the tribe
could provide its “official word” or “official letter.”
       On April 16, 2021, the social worker spoke to the Cherokee Nation eligibility
supervisor to inquire about the formal response. The supervisor said the tribe was behind
on processing requests and she expected it would be done before April 22, 2021. At the
April 29, 2021 hearing, the juvenile court noted the Cherokee Nation had provided
unofficial notice that the minor is not an Indian child but had not indicated they were still
conducting further inquiries themselves. Counsel for mother and father argued the
juvenile court should wait for the official confirmation letter before making its final
ICWA findings. The juvenile court stated it was still uncertain whether the Cherokee
Nation had completed its review but had not yet issued a formal letter, or whether there
was still some further level of review. It continued the matter to May 27, 2021, to give
the Cherokee Nation more time to send a formal letter.
       At the May 27, 2021 hearing, the juvenile court noted it had received that day an
e-mail from the eligibility supervisor for the Cherokee Nation indicating that the minor is
not an Indian child.3 The juvenile court further noted there was nothing in the e-mail
indicating any further review was anticipated. The Agency took the position that there
was no requirement a tribe’s response be in any particular form and the e-mail was the
official notification for which they had been waiting. The juvenile court asked for



3 The e-mail read: “As this child has been previously determined to not be an ‘Indian
child’ and we have not processed any new notices received, I am only assuming the
identifying information for the child and parents have not changed. If that is so, then our
determination that [J.T.] is not an Indian child will remain and Cherokee Nation is not
authorized to participate in any hearings where there is no Indian child.”

                                               6
comment from mother and father’s counsel. Mother’s counsel stated she “would just
object that ICWA has been satisfied here. We are here on appeal and we’ve been waiting
for sort of an official letter. I would suggest that this e-mail isn’t really much more than
what we’ve already had. The [juvenile court] has been waiting for sort of the official
notification. That’s always been the basis for the continuance previously. [¶] So I would
-- I would disagree that this is sufficient and I would ask the [juvenile court] to again
continue and wait for official notification.” Father’s counsel responded, “I would join the
position of the mother and [mother’s counsel] for the same reasons. As I understood it,
we were waiting for some sort of formal notification from the Tribe. As I also
understood, the Agency has a very similar e-mail to the last time we appeared in court,
and the [juvenile court] continued the matter in hopes we would have something
more formal as far as notification from the Tribe. [¶] Based on that, I would object to
the e-mail sufficing as proper ICWA notice . . . .”
       The juvenile court explained that the reason it continued the proceedings for
further word was not because the response had to be in a specific form, but because it
understood the tribe anticipated providing some further official notice. Thus, the juvenile
court had believed it was premature to proceed when the tribe was indicating more of a
response was coming. But the juvenile court found the most recent e-mail to have “all
the hallmarks of finality,” so the juvenile court would accept it as the tribe’s
determination that the minor is not eligible. The juvenile court found ICWA inquiry and
notice provisions had been fulfilled, found the minor not to be an Indian child, and
reinstated the orders terminating parental rights. Mother and father appealed.
                                       DISCUSSION
       In this appeal, mother and father contend we must again reverse the termination of
parental rights based on compliance with ICWA. They argue there was (1) inadequate
inquiry as to father’s relatives, (2) a failure to provide post-remand ICWA notice
containing additional information about father’s family to the United Keetoowah Band of

                                              7
Cherokee or the Eastern Band of Cherokee, (3) improper notice and information to the
Cherokee Nation, (4) a lack of clarity in the Cherokee Nation’s e-mail response, (5)
inadequate timing of the notice to the Tejon tribe, and (6) a failure by the Tejon tribe to
provide a response to the updated information it received.
       However, mother and father did not assert these specific arguments in the juvenile
court. In the context of this second appeal after remand for ICWA compliance, their
claims are forfeited.
       It is true that in general, the forfeiture doctrine does not bar consideration of
ICWA inquiry and notice issues not raised in the juvenile court. “ ‘The notice
requirements serve the interests of the Indian tribes “irrespective of the position of the
parents” and cannot be [forfeit]ed by the parent.’ [Citation.] A parent in a dependency
proceeding is permitted to raise ICWA notice issues not only in the juvenile court, but
also on appeal even where, as here, no mention was made of the issue in the juvenile
court.” (In re Justin S. (2007) 150 Cal.App.4th 1426, 1435.)
       Nevertheless, where, as here, a case is remanded to the juvenile court for the sole
purpose of curing ICWA inquiry and notice defects, the parents are represented by
counsel at the post-remand compliance hearing, and counsel does not raise the specific
objections in the juvenile court that are subsequently asserted on appeal, an exception to
the general rule applies and a second round of appellate attacks on ICWA compliance is
not permitted. Congress did not intend to allow successive appeals raising issues for the
first time in the appellate court. (In re X.V. (2005) 132 Cal.App.4th 794, 804-805.) At
some point the rules of error preservation must apply to avoid delay of permanence for
children. (Ibid.)
       The previous appeal resulted in a stipulated reversal for the express purpose of
allowing for inquiry and notice with respect to father’s claim of possible Indian ancestry.
The parties were represented by counsel on remand. They were well informed via the
Agency’s reports, copies of notices and e-mails, and oral reports and discussions in court,

                                              8
about the inquiry made of the relatives, the tribes being notified and the manner thereof,
the information shared with those tribes, and the timing and wording of the responses
received. Yet, even though the juvenile court provided the parties with ample
opportunity to raise any concerns with respect to the inquiry and notice on remand, the
only objection made was one not raised on appeal -- that the Cherokee Nation had not
provided its response in a formal letter but had instead submitted an e-mail determination.
None of the contentions of error or alleged inadequacies mother and father now raise on
appeal were raised by the parties in the juvenile court.
       This is the minor’s second time in the dependency system, where he has spent
nearly his entire life. “As a matter of respect for the children involved and the judicial
system, as well as common sense, it is incumbent on parents on remand to assist the
Agency in ensuring proper notice is given.” (In re X.V., supra, 132 Cal.App.4th at
p. 804.) Had mother and father assisted the Agency in addressing their concerns, or
raised their concerns in the juvenile court, the Agency and juvenile court could have
addressed the concerns without further delaying permanency for the minor. (In re
Amber F. (2007) 150 Cal.App.4th 1152, 1156.) “At some point, there must be finality to
the ICWA noticing process.” (In re Z.W. (2011) 194 Cal.App.4th 54, 67.) Allowing
parents to raise inquiry and notice issues on second appeal after failing to raise those
issues in the juvenile court at the post-remand compliance hearing would further prolong
the proceedings to the detriment of the child. (In re Amber F., at p. 1156; In re X.V., at
p. 804; In re N.M. (2008) 161 Cal.App.4th 253, 269-270.)
       Numerous cases have held that, where a matter has been remanded for ICWA
notice error, the parties may not object to the adequacy of ICWA notice on a new appeal
if they failed to raise a proper objection at the hearing after remand. (In re Amber F.,
supra, 150 Cal.App.4th at p. 1156; In re X.V., supra, 132 Cal.App.4th at p. 804; In re
N.M., supra, 161 Cal.App.4th at pp. 269-270; In re Z.W., supra, 194 Cal.App.4th at
p. 67.) Appellants have provided no reason they should be exempted from the

                                              9
requirement they first raise their ICWA notice and inquiry concerns in the juvenile court
before making such challenges in a successive appeal.
                                     DISPOSITION
      The orders terminating parental rights are affirmed.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
RAYE, P. J.



    /S/
HOCH, J.




                                            10